Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/1/2020.
Claims 1-6, 9 and 13-20 have been cancelled.  Claims 7-8 and 10-12 are presented for examination.
Allowable Subject Matter
Claims 7-8 and 10-12 are allowed.
  	The following is an Examiner’s statement of reasons for allowance: the claims in the instant application include a higher amount of detail and specific limitations which are not found in any of the references cited. These limitations include the merchant server receiving a promotion to offer to the customer from the financial institution server and a promotion identifier that identifies a promotion associated with an account for a financial instrument issued by the financial server and based on the identification of the good or service; the merchant server communicating the acceptance of the promotion from the customer to the financial institution server, whereby the financial institution server tokenizes an account for a financial instrument and pushes a token for the tokenized account to a mobile device of the customer. Thus, the high level of detail combination with specific functions renders the claims allowable over the prior art of record.
Point of contact

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688